Citation Nr: 0407344	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  01-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to May 
1999.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia 
regional office (RO). 

The veteran appeared before the Board via videoconference 
hearing in September 2003.  At the hearing, it was agreed 
that the veteran's claim would be held in abeyance for 90 
days while the veteran's representative attempted to obtain 
evidence in support of the veteran's claim.  No additional 
evidence appears to have been associated with the claims 
folder.  Subsequently, the applicant's claim has been removed 
from abeyance and is presently before the Board for 
consideration. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

As an initial matter, the Board notes that the veteran served 
over twenty years  under three different names, all of which 
are identified in the claims folder.  The veteran served 
under one name from 1978 to 1983, a second name from 1983 to 
1989, and retired from service in 1999 under her present 
name. 

The Board also notes that attempts to retrieve original 
copies of the veteran's Service Medical Records (SMR)s in 
October 2001 and May 2002 were unsuccessful.  At the 
veteran's hearing in September 2003, she claimed to have 
provided photocopies of all service medical records in her 
possession to the VA, but that it was possible that the 
records were not complete.  The veteran's original SMRs are 
not associated with the claims folder.   

Further, at her hearing before the Board, the veteran 
indicated that she has been receiving ongoing treatment for 
carpal tunnel syndrome since her retirement from service in 
1999, at the military hospital in Ft. McPherson, Georgia.  No 
records associated with that medical treatment are presently 
associated with the claims folder.

In addition, the Board notes that during her hearing before 
the Board, the veteran could not accurately recall the 
relevant dates of the onset of wrist/arm pathology while in 
service, or where such pathology was first experienced.  
However, the veteran did indicate that initial treatment may 
have occurred in 1995.  A review of the SMRs currently of 
record, including a medical treatment report dated February 
1998 and made at Eglin Air Force Base, indicated that the 
veteran received treatment for wrist/arm pathology in 
February 1998, and that the veteran's self-reported history 
at that time included past treatment for wrist/arm pathology 
while she was stationed at Bolling Air Force Base.  Other 
SMRs of record suggest that the veteran served at Bolling Air 
Force Base in 1995, when she believes she was initially 
treated for wrist/arm pathology. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002); 38 C.F.R. 
§ 3.159 (2003), and any other 
applicable legal precedent.

2.  The RO should attempt to obtain all 
original SMRs of the veteran from August 1978 
to May 1999 from all relevant sources, with 
particular emphasis placed on any reports of 
medical treatment received by the veteran 
while stationed at Bolling and Eglin Air 
Force Bases, in the 1990s.  All records 
obtained should be associated with the claims 
folder.
3.  The RO should also obtain all post-
service medical treatment records of the 
veteran from the medical facility at Fort 
McPherson, Georgia, where the veteran has 
undergone medical treatment for reported 
wrist/arm pathology from 1999 to present.  
All records obtained should also be 
associated with the claims folder.

4.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to service connection for 
bilateral carpal tunnel syndrome.  If 
the veteran's claim remains denied, a 
supplemental statement of the case 
should be issued and the veteran 
provided with an appropriate 
opportunity to respond.
  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.
  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



